Citation Nr: 1207842	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-44 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensable rating for service-connected facial scars.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  His awards and decorations include the Bronze Star Medal with "v" device, the Purple Heart Medal and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2011.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing impairment that is considered disabling under VA standards.

2.   Left ear sensorineural hearing loss was not manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

3.  Tinnitus is not etiologically related to service.

4.  The Veteran's facial scars are superficial, non-tender, and neither painful nor disfiguring.

CONCLUSIONS OF LAW

1.  Hearing loss is not due to or aggravated by service, and service connection for sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for a compensable rating for facial scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran in March 2009 prior to issuance of the rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examinations in response to the claims on appeal, and he was also afforded a hearing before the Board.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and they have not argued that there is any error or deficiency in the accomplishment of the duty to notify and duty to assist.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Board notes at the outset that the Veteran experienced combat, as evidenced by his awards and decorations, and that his military occupational specialty (MOS) was infantry indirect fire crewman (11C).  Exposure to loud noise in service is accordingly shown, and the question before the Board is whether the Veteran has hearing loss and/or tinnitus related to such in-service noise exposure.

Service treatment records (STRs) are silent in regard to any complaint of hearing loss or tinnitus.  An audiogram is of record dated in 1967 at the time of the Veteran's induction into service, and audiometric scores are incorporated into his separation physical examination in March 1969.  Of note, in a self-reported Report of Medical History in March 1969 the Veteran denied history of hearing loss.

The Veteran had a VA medical examination in July 1969, four months after discharge from service, which is silent in regard to complaints of hearing loss or tinnitus.  The examiner indicated by checkmark that no hearing loss was noted on examination.

The Veteran had a VA audiological evaluation in April 2009, performed by an audiologist who reviewed the claims file.  The Veteran reported combat-related noise exposure in service and also reported post-service exposure to construction noise.  The Veteran also reported constant tinnitus.  During  audiological evaluation the Veteran's right ear did not exhibit hearing impairment considered disabling under the criteria of 38 C.F.R. § 3.385 cited above, but the Veteran's left ear demonstrated mild sensorineural hearing loss (SNHL) considered disabling under those criteria.  

The audiologist stated on review that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which disappears in 16 to 48 hours after exposure to loud noise; impulse sounds may also damage the structure of the inner ear, resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells, resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists; since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  In this case, since the Veteran's hearing was normal on discharge from service it was not likely that the Veteran's current hearing loss was related to acoustic trauma in service.  The audiologist stated that additional noise exposure, aging and health conditions after discharge from service were likely contributing factors to the Veteran's hearing loss.

In regard to tinnitus, the audiologist stated there is a high correlation between hearing loss, tinnitus and noise exposure.  The presence of a ratable hearing loss from the service or from audiometric configuration consistent with noise exposure is a strong indicator that any tinnitus is also from noise exposure; conversely, normal hearing from service strongly suggests that any reported tinnitus is less likely to be from noise exposure in service.  Since the Veteran's hearing was normal at separation from service it is not likely the reported tinnitus was from military noise exposure.

In his subjective appeal, received in November 2009, the Veteran attributed his left ear hearing loss specifically to having his assistant gunner fire a round while the Veteran was bent over the weapon's sights; the Veteran also cited numerous fire fights in which he was exposed to noise in the form of indirect fire, airstrikes and small arms.  The Veteran also denied significant occupational noise exposure after discharge from service.

Then Veteran testified before the Board in March 2011 that he was exposed throughout service to the noise of mortar fire, and during Vietnam he was additionally exposed to extensive small arms, artillery, rocket propelled grenade (RPG) and airstrike noises.  He reiterated that on one occasion a mortar was fired within inches of his left ear, and reiterated that he did not incur significant post-service occupational noise exposure.  He also stated he had hearing loss and tinnitus continuously since service, with symptoms becoming progressively worse over the years.

On review of the evidence above, the Board notes at the outset that the Veteran's left ear SNHL, if rated, would not currently be compensable.  Given that the Veteran testified his hearing loss has become progressively worse over the years, and that the July 1969 VA examination did not reveal any hearing loss, the Board concludes that left ear SNHL could not have been present to a compensable degree within the first year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran is conceded to have been exposed to loud noise during service, competent medical opinion in this case, in the form of the VA audiological evaluation, has determined that the Veteran does not have current hearing loss or tinnitus that is etiologically related to such exposure.  The Board notes in that regard that the audiologist carefully considered the Veteran's account of his noise exposure but determined, based on review of the file and clinical examination, that the Veteran's claimed disorders are not consistent with noise exposure during service.  The Board also notes that the audiologist provided a thorough clinical rationale for such opinion, which is not controverted by any other medical opinion of record.  Given that medical opinion weighs against service connection, the claims must be denied.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to the VA examiner.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to testify in regard to symptoms during and after service.  However, to the degree that the Veteran now asserts hearing loss during service, such assertion is inconsistent with the Report of Medical History at the time of his discharge in which he denied hearing loss, and also with the July 1969 VA examination in which no hearing loss was noted.  This inconsistency regarding chronic hearing loss reduces the Veteran's credibility in similarly reporting chronic but undocumented tinnitus.

In sum, competent and uncontroverted medical opinion shows the Veteran does not have hearing loss or tinnitus that is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.  Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


Evaluation of Facial Scars

Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in any increased rating claim the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating criteria for the Diagnostic Code 7800 (disfigurement of the head, face or neck) are based upon eight characteristics of  disfigurement as follows: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; (8) skin indurated or inflexible in an area exceeding 6 square inches.  38 C.F.R. § 4.118 (2011)

The actual criteria for Diagnostic Code 7800 are as follows.  A rating of 10 percent is assigned for disfigurement with one characteristic of disfigurement.  A rating of 30 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, cheeks, or lips) or, with two or three characteristics of disfigurement.  A rating of 50 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Additionally, scars that are unstable or painful are rated under the criteria of Diagnostic Code 7804, as follows.  A rating of 10 percent is assigned for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A rating of 30 percent is assigned for five or more scars that are unstable or painful.

Note (1) to Diagnostic Code 7804 states that an unstable scar is one in where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both painful and unstable, add 10 percent to evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under Diagnostic Code 7800 may also receive an evaluation under this diagnostic code, when applicable.  Id.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath, 1 Vet. App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran had a VA examination in July 1969 that noted the presence of the facial scars and enclosed color photographs.  The examiner stated at the time that the scars were not disfiguring.  

The Veteran had a VA examination in April 2009, performed by an examiner who reviewed the claims file and noted that the Veteran's facial scars were caused by shrapnel wounds; the wounds were cleaned and debrided in the field by a medical specialist and stitches were required to close the wound under the left eye.  The Veteran reported no symptoms associated with the scars (noted to be barely visible) other than occasional mild itching.  The examiner noted two scars, one on the left tip of the nose and the other in the left suborbital area.  Maximum width was 0.2 cm and maximum length was 1.0 cm.  There was no tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, induration or inflexibility, or skin ulceration or breakdown over the scar.  Underlying soft tissue loss was 0.1 mm, characterized as a tiny crater on the left nostril.  The scar itself was not elevated or depressed.  There was no disfigurement, and the scar had the same color and texture as the surrounding skin.  The examiner diagnosed as follows: (1) well-healed wound scar left nostril; and, (2) barely visible well-healed wound scar anterior/inferior left orbit.

The Veteran had another VA examination in December 2009.  The examiner noted a small circular scar at the tip of the nose measuring 0.25 x 0.25 cm, minimally depressed and not painful.  The scar was superficial, not elevated or depressed, and did not adhere to underlying tissue.  The skin was not indurated or inflexible.  There was no inflammation, edema or keloid formation.  There were no disabling effects.  The scar under the left orbit was not mentioned in the report.

The file contains two color photographs of the Veteran's face, in which both scars are barely discernable and do not appear to be subjectively disfiguring or to be manifested by any of the eight characteristics of disfigurement cited in the rating criteria.  See Note (3) under Diagnostic Code 7800 (indicating that unretouched color photographs should be taken into consideration).

Then Veteran testified before the Board in March 2011 that his facial scars used to be itchy and tender but were not painful.  The Veteran's representative argued that the scars should be considered disfiguring since they are observable from a distance of several feet.  The Veteran's representative also argued that scars that are considered disfiguring on a woman are not considered disfiguring on a man; the representative inferred that VA would have compensated a female veteran for scars similar to the Veteran's and that he should be afforded the same compensation.

On review, the Board finds no basis on which the Veteran's scars can be characterized as "disfiguring" under the Diagnostic Code 7800.  None of the eight objective characteristics of disfigurement are present in this case; in addition, the undersigned Veteran's Law Judge observed the Veteran in close proximity during his hearing in March 2011 and cannot subjectively characterize the scars as being disfiguring.  Despite the assertions of the Veteran's representative, the Board cannot conclude that a female Veteran with identical scars would be awarded compensation for disfigurement, or that the Veteran meets the criteria for such compensation.

The Board has considered whether compensation may be awarded under Diagnostic Code 7804, but there is no medical or lay evidence showing the scars are either unstable or painful.  

The Board has considered the lay evidence offered by the Veteran, but nothing therein shows that his facial scars approximate the schedular criteria for higher rating.

Because the criteria for higher rating were not shown during any period under review, "staged ratings" are not warranted.   Hart, 21 Vet. App. 505.

The Board has considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b) (2011).  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Id.  

For the foregoing reasons, the Board finds that the claim for a compensable rating for facial scars must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

A compensable rating for service-connected facial scars is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


